DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11, 12, 14, 16, 18 of U.S. Patent No. 10,177,551. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. 10,177,551 discloses:
Re claim 1, a grounding system comprising a multi-function line (col. 12, lines 14-16).
Re claim 2, wherein said multi-function line is structured to be operational with solar electrical equipment (col. 13, lines 1-3).
Re claim 3, wherein: said multi-function line assembly includes a terminal end; and wherein said terminal end is a conductive terminal support (col. 13, lines 13-15).
Re claim 4, wherein said multi-function line assembly does not include any medial grounding splices (col. 13, lines 7-9).
Re claim 5, wherein said multi-function line includes one of a highly conductive body or a partially conductive body (col. 12, lines 57-59).
Re claim 6, wherein said multi-function line includes strands selected from the group consisting of: copper strands, copper-clad steel strands, galvanized strands, conductive alloy strands, partially conductive, alloy strands, or composite strands (col. 12, lines 60-64).
s 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,811,859. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. 10,811,859 discloses:
Re claim 7, wherein said multi-function line assembly includes three copper strands and four copper-clad steel strands (col. 12, lines 56-68).

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 10,811,859. This is a statutory double patenting rejection.
Patent No 10,811,859 discloses:
Re claim 8, a transmission assembly structured to support current wire extending between an installation source assembly and an installation receiving assembly, said transmission assembly comprising: 
a number of cable hangers (col. 12, line 29) ; 

a multi-function line assembly including a multi-function line(col. 12, lines 33-34); and 
said multi-function line coupled to, and in electrical communication with, each said cable hanger (col. 12, lines 35-36).
Re claim 9, wherein said multi-function line is structured to be operational with solar electrical equipment (col. 12, lines 37-39).
Re claim 10, wherein: said multi-function line assembly includes a terminal end; and wherein said terminal end is a conductive terminal support (col. 12, lines 40-44).
Re claim 11, wherein said multi-function line assembly does not include any medial grounding splices (col. 12, lines 45-47).
Re claim 12, wherein said multi-function line includes one of a highly conductive body or a partially conductive body (col. 12, lines 48-50).
Re claim 13, wherein said multi-function line includes strands selected from the group consisting of: copper strands, copper-clad steel strands, galvanized strands, conductive alloy strands, partially conductive, alloy strands, or composite strands (col. 12, lines 51-55).
Re claim 14, wherein said multi-function line assembly includes three copper strands and four copper-clad steel strands (col. 12, lines 56-58).

Re claim 15, an installation comprising: 
a source assembly (col. 12, line 60); 
a receiving assembly (col. 12, line 61); 
a current wire extending between said source assembly and said receiving assembly (col. 12, lines 62-63); 

each said cable hanger structured to be coupled to a multi-function line and structured to support a current wire (col. 12, lines 65-67); 
a multi-function line assembly including a multi-function line (col. 13, lines 1-2); 
said current wire coupled to each said cable hanger; and said multi-function line coupled to, and in electrical communication with, each said cable hanger (col. 13, lines 3-5).
Re claim 16, wherein said multi-function line is structured to be operational with solar electrical equipment (col. 13, lines 6-8).
Re claim 17, wherein: said multi-function line assembly includes a terminal end; and wherein said terminal end is a conductive terminal support (col. 13, lines 9-13).
Re claim 18, wherein said multi-function line assembly does not include any medial grounding splices (col. 13, lines 14-16).
Re claim 19, wherein said multi-function line includes one of a highly conductive body or a partially conductive body (col. 13, lines 17-19).
Re claim 20, wherein said multi-function line includes strands selected from the group consisting of: copper strands, copper-clad steel strands, galvanized strands, conductive alloy strands, partially conductive, alloy strands, or composite strands (col. 13, lines 20-24).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faust et al (US 3,971,894).
Re claim 1, Faust et al disclose a grounding system comprising a multi-function line (210,114). 
Re claim 2, wherein said multi-function line is structured to be operational with solar electrical equipment (capable of functioning as claimed).
Re claim 3, wherein: said multi-function line assembly includes a terminal end; and wherein said terminal end is a conductive terminal support (116).
Re claim 4, wherein said multi-function line assembly does not include any medial grounding splices (Fig 2).
Re claim 5, wherein said multi-function line includes one of a highly conductive body or a partially conductive body (col. 2, line 68 to col. 3, lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust et al (US 3,971,894) in view of Mattson et al (US 2013/0157500).
The teaching as discussed above does not disclose wherein said multi-function line includes strands selected from the group consisting of: copper strands, copper-clad steel strands, galvanized strands, conductive alloy strands, partially conductive, alloy strands, or composite strands (re claim 6), 
Mattson et al teach the use strands selected from the group consisting of: copper strands, copper-clad steel strands [0049](Fig 3), galvanized strands, conductive alloy strands, partially conductive, alloy strands, or composite strands. It would have been obvious to one of ordinary skill the art at the time the invention was made to use copper strands for the multi-function line of Faust et al for the purpose of having a good conductor.
As to said multi-function line assembly includes three copper strands and four copper-clad steel strands, it would have been obvious to one of ordinary skill the art at the time the invention was made to select a specific number copper strands and copper-clad steel for having a good conductor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUNG V NGO/Primary Examiner, Art Unit 2847